Citation Nr: 0844528	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than September 30, 
2005, for a grant of service connection for tinnitus of the 
left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1969 until 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that granted service connection for the 
tinnitus disability and assigned a 10 percent evaluation, 
effective September 30, 2005.  

A review of the record disclosed in July 1999 the veteran 
filed to reopen a claim for service connection for hearing 
loss of the right ear. This claim has not been adjudicated 
and is REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran did not submit a claim, either formal or 
informal, for service connection for tinnitus until September 
30, 2005.


CONCLUSION OF LAW

Entitlement to an effective date prior to September 30, 2005, 
for the grant of service connection for the left ear tinnitus 
disability, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's tinnitus disability claim arises from his 
disagreement with the effective date following the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran argues that an earlier effective date is 
warranted for his left ear tinnitus because he did not have 
this condition prior to service and was service-connected for 
hearing loss of the left ear with the effective date of 
September 10, 1993.  The veteran also contends the notation 
of unilateral tinnitus of the left ear in the October 1993 VA 
examination supports his contentions, implying that VA should 
have interpreted the examination as a claim for service 
connection.  As such, he maintains that the effective date of 
service connection for the tinnitus should be retroactive to 
the hearing loss effective date of September 10, 1993.    

The basic facts are not in dispute.  As the RO noted, the 
veteran's initial formal or informal application for service 
connection for left ear tinnitus was filed with VA on 
September 30, 2005, and indeed, the veteran does not contend 
otherwise.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).


Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection for the left ear and 
assigned a 10 percent evaluation, effective September 30, 
2005, the date the veteran's original claim of service 
connection for tinnitus was filed with VA.  An effective date 
of an award of service connection is not based on the 
earliest medical evidence showing a causal connection as the 
veteran contended through his representative, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  

In the present case, the record reflects that the veteran did 
not file a formal or informal claim of service connection 
prior to September 30, 2005, and indeed, he does not contend 
otherwise.  VA is precluded, as a matter of law, from 
granting an effective date prior to September 30, 2005, for 
service connection for the left ear tinnitus disability.  
While tinnitus was shown in the October 1993 audiological 
examination report, the notation in the medical evidence of 
record alone is not sufficient to constitute an informal 
claim of service connection under 38 C.F.R. § 3.155.  See 
MacPhee v. Nicholson, 459 F.3d 1353 (Fed. Cir. 2006); see 
also Brannon v. West, 12 Vet. App. 32 (1998); Criswell v. 
Nicholson, 20 Vet. App. 501, 504 (2006).  As such, this 
appeal must be denied because the RO has already assigned the 
earliest possible effective date provided by law.  





								[Continued on Next 
Page]

ORDER

Entitlement to an effective date prior to September 30, 2005 
for service connection for is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


